                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SPRING PHARMACEUTICALS, LLC,           :
                                       :
          Plaintiff,                   :    CIVIL ACTION
                                       :
     v.                                :    No. 18-cv-04553
                                       :    No. 19-mc-137
                                       :
RETROPHIN, INC., MARTIN SHKRELI,       :
MISSION PHARMACAL COMPANY, and         :
ALAMO PHARMA SERVICES, INC.,           :
                                       :
          Defendants.                  :

                            MEMORANDUM
JOYNER, J.                                        August      7 , 2019

     Before the Court are non-party Movant Lesley Zhu’s Motion

to Quash the Subpoena Ad Testificandum (Doc. No. 73), Defendant

Retrophin, Inc.’s (“Retrophin”) Cross-Motion for an Order to

Show Cause Why Zhu Should Not Be Held in Contempt (Doc. No. 74),

Movant’s Opposition thereto (Doc. No. 72), and Defendant’s

Response in Support thereof (Doc. No. 76).      For the reasons

below, Movant’s Motion to Quash is GRANTED and Defendant’s

Cross-Motion is DENIED.

I.   BACKGROUND

     This discovery dispute arises from a limited period of

jurisdictional discovery that this Court Ordered to help resolve

whether Plaintiff Spring Pharmaceuticals, LLC, (“Spring”) has

constitutional standing to bring antitrust allegations against

Defendants Retrophin Inc., et al.      See Doc. No. 52 at 18.   The

                                   1
facts of this case are set forth in this Court’s Memorandum

staying Defendants’ Motions to Dismiss.     See id.    Therefore, the

Court will only discuss facts relevant to this motion.

     In or around August 2017, Plaintiff Spring contacted

Prinston Pharmaceutical Inc. (“Prinston”) – a company that

develops, manufactures, and markets a wide variety of generic

prescription pharmaceutical drugs – to begin preliminary

discussions regarding the possibility that Prinston would

develop a generic version of Defendants’ drug Thiola for Spring.

Doc. No. 73, Zhu Mot. at 6.    On March 16, 2018, Ms. Lesley Zhu,

Senior Vice President of Business Development & Portfolio for

Prinston, sent Spring, on behalf of Prinston, a proposed

timeline for development and FDA-review of a generic Thiola.

Id. at Ex. H.   “Prinston and Spring drafted and revised, but

never finalized or signed, a letter of intent.”       Id. at 7, Zhu

Decl., Ex. 1 at ¶9.    On May 24, 2018, Prinston withdrew from its

discussions with Spring.    Id. at Ex. I.

     On October 23, 2018, Plaintiff Spring filed a Complaint in

this Court against Defendants, alleging antitrust violations.

The heart of Spring’s Complaint is that Defendants engaged in

anticompetitive conduct by refusing to provide Spring with

samples of Thiola.    The samples are necessary for a generic to

enter the market through the “abbreviated new drug applications”

(“ANDA”) process for earning FDA approval, a regulatory shortcut

                                  2
intended by Congress as a route to speed lower-priced generic

drugs to market and consequently lower the cost while expanding

the accessibility of pharmaceutical drugs.        See Doc. No. 52 at

4; Compl. ¶33.   Spring alleged that in preparation to develop

and bring to market a generic version of Thiola, it had “reached

an agreement” with a contract development and manufacturing

organization (“CDMO”) “to perform the necessary development work

once Spring is able to acquire the Thiola samples required to

advance the work.”   Compl. ¶78.       Spring did not name the CDMO

with whom they allegedly contracted, explaining that

“confidentiality agreements. . .prohibit the disclosure of

confidential contract terms and/or its partners’ identities

without a court order [or protective order] requiring such

disclosure.”   Id. ¶11 n. 8.   Nevertheless, before Retrophin

sought to depose Ms. Zhu, Retrophin learned from Spring’s

supplemental interrogatory answers that although Prinston was

one of several companies with which Spring had discussed aspects

of the generic drug development process, Spring and Prinston did

not enter an agreement.   See California Action, Doc. No. 5-2,

Ex. A to the Decl. of Randall R. Lee in Support of Respondent

Retrophin, Inc.’s Application for Leave to File Under Seal

Exhibits, at pp. 4-5.

  When Defendants mounted a factual attack to Spring’s

constitutional standing to sue, this Court allowed for ninety-

                                   3
days of jurisdictional discovery limited to the question of

whether Spring has Article III standing to sue.   See Doc. Nos.

52 and 53.   Specifically, Spring’s standing relates to whether

Spring is a company and not a shell for mounting a purported

“sham litigation,” id. at 13; whether Spring is “ready and able

to compete” with Defendants’ drug Thiola, but for its lack of

access to Thiola samples, id. at 16, citing Compl. ¶68; and

whether Spring is financially prepared to enter the

pharmaceutical market as a generic competitor to Thiola, id. at

17.   In other words, the scope of discovery was limited to

whether Plaintiff has established an imminent threat of

redressable injury that is causally connected to Defendants’

“allegedly unlawful conduct.”   See Lujan v. Defenders of

Wildlife, 504 U.S. 555, 590 (1992) (quoting Allen v. Wright, 468

U.S. 737, 751 (1984)); see id. at 560 (quoting Whitmore v.

Arkansas, 495 U.S. 149, 155 (1990)).

  In ordering limited discovery, we laid out the “threshold

Article III standing requirements” that a plaintiff alleging

antitrust violations must satisfy before we may proceed to

analyze antitrust standing, which is “distinct” from

constitutional standing.   See Phila. Taxi Ass'n v. Uber Techs.,

886 F.3d 332, 343 (3d Cir. 2018) (citing Ethypharm S.A. Fr. v.

Abbott Labs., 707 F.3d 223, 232 (3d Cir. 2013).   We also noted

the purpose of standing requirements: “[they] ensure that

                                 4
plaintiffs have a ‘personal stake’ or ‘interest’ in the outcome

of the proceedings, ‘sufficient to warrant . . . [their]

invocation of federal-court jurisdiction and to justify exercise

of the court’s remedial powers on . . .[their] behalf.’”    Joint

Stock Soc’y v. UDV N. Am., Inc., 266 F.3d 164, 176 (3d Cir.

2001) (quoting Wheeler v. Travelers Ins. Co., 22 F.3d 534, 537-

38 (3d Cir. 1994)).   In rebuttal to Defendants’ factual attack,

Spring asserted that as part of the substantial steps it has

taken toward developing a generic version of Thiola, it has

secured financing, see Compl. ¶13, communicated with consultants

to help navigate the regulatory process of submitting an ANDA,

see id. ¶12, and that it has “an agreement” with a CDMO

experienced in launching generic drugs, see supra, and has

registered with the FDA as a “drug establishment.”    See Li.

Decl. ¶11.

  On June 17, 2019, Retrophin served non-party Lesley Zhu with a

subpoena for her to appear for a deposition on June 28, 2019, to

take place within 100 miles of her home in San Clemente,

California.   See Doc. No. 74 at 11.   On June 19, 2019, counsel

for Ms. Zhu and counsel for Retrophin spoke by phone regarding

the subpoena for Ms. Zhu’s testimony.

  On June 24, 2019, counsel for Prinston stated that Prinston

had no internal documents discussing Spring, see Def. Cross-

Mot., Ex. H, and that Ms. Zhu had no knowledge relevant to the

                                 5
issue of Spring’s constitutional standing to bring antitrust

allegations against Retrophin, and on that basis would not

appear for the subpoenaed deposition.   Id.

  On June 24, 2019, following a discovery conference among the

parties, we entered a second Order denying Retrophin’s motion to

compel the deposition of a former Spring chief executive officer

on the grounds that the deposition would have exceeded the

narrow jurisdictional scope of discovery as circumscribed by our

April 9, 2019, Order (see supra, Doc. No. 53).    Doc. No. 69.   In

denying Retrophin’s motion to compel, we explained that the

deposition was inappropriate because Ms. Hua “has no ‘unique or

first-hand knowledge of the contested issues’ and. . .Defendants

have not shown that ‘such evidence is not available from other

sources within [Spring’s] management ranks,’ such as from

Spring’s CEO, Mr. Charles Li, who Spring has made available as a

Rule 30(b)(6) witness to testify on behalf of the Plaintiff

company on the limited issue of Article III standing.”    Doc. No.

69 (quoting Faloney v. Wachovia Bank, N.A., No. 07-CV-1455, 2008

WL 11366180, at *2 (E.D. Pa. July 30, 2008)).    In other words,

Retrophin could have obtained the information they sought

regarding Spring’s funding for its efforts to develop a generic

version of Thiola from Spring’s CEO, Mr. Li, whom they had an

opportunity to depose, during jurisdictional discovery.



                                6
  On June 27, 2019, Ms. Zhu filed a motion to quash Retrophin’s

subpoena and for reasonable attorney’s fees to cover the costs

thereof.   On July 16, 2019, the Honorable John A. Kronstadt of

the United States District Court for the Central District of

California transferred Ms. Zhu’s motion to this Court, where the

underlying antitrust action is located, pursuant to the parties’

joint stipulation.     Doc. No. 71 at ¶7.

II.   LEGAL STANDARD

  Rule 26(b)(1) of the Federal Rules of Civil Procedure allows a

party to “obtain discovery regarding any nonprivileged matter

that is relevant to any party’s claim or defense. . . .”

Although courts have construed relevancy “broadly,” Amini

Innovation Corp. v. McFerran Home Furnishings, Inc., 300 F.R.D.

406, 409 (C.D. Cal. 2014) “‘[a] showing of relevance can be

viewed as a showing of need; for the purpose of prosecuting or

defending a specific pending civil action, one is presumed to

have no need of a matter not ‘relevant to the subject matter

involved in the pending action.’”      Meijer, Inc. v. Warner

Chilcott Holdings Co., III, Ltd., 245 F.R.D. 26, 29-30 (D.D.C.

2007) (quoting Friedman v. Bache Halsey Stuart Shields, Inc.,

238 U.S. App. D.C. 190, 738 F.2d 1336, 1341 (D.C. Cir. 1984)

(citing Fed. R. Civ. P. 26(b)(1)).

  Yet, even relevant discovery can be circumscribed.      As set

forth by Rule 26(b)(1), the court determining whether requested

                                   7
discovery exceeds permissible scope may consider “the importance

of the discovery in resolving the issues, and whether the burden

or expense of the proposed discovery outweighs its likely

benefit.”   Furthermore, a district court “must limit the . . .

extent of discovery otherwise allowed by these rules . . . if it

determines that:

            (i) the discovery sought is unreasonably cumulative or
            duplicative, or can be obtained from some other source
            that is more convenient, less burdensome, . . .;
            (ii) the party seeking discovery has had ample
            opportunity to obtain the information by discovery in
            the action; or
            (iii) the proposed discovery is outside the scope
            permitted by Rule 26(b)(1).


Fed. R. Civ. P. (2)(C)(i – iii).       See also Meijer, Inc. v.

Warner Chilcott Holdings Co., III, Ltd., 245 F.R.D. 26, 30

(D.D.C. 2007) (quoting id.) (antitrust case noting a court’s

power, “[p]ursuant to Fed. R. Civ. P. 26(b)(2)(C)(iii), [to]

limit discovery on its own initiative, if it determines that the

‘burden or expense of the proposed discovery outweighs its

likely benefit, taking into account the needs of the case, . . .

the importance of the issue at stake in the litigation, and the

importance of the proposed discovery in resolving those issues.”

     Indeed, relevance is a factor incorporated by courts “when

determining motions to quash a subpoena.”       Moon v. SCP Pool

Corp., 232 F.R.D. 633, 637 (C.D. Cal. 2005).       Rule 45(d)(1),

which provides for “protecting a person subject to a subpoena”

                                   8
and a district court’s enforcement power, instructs that “[a]

party or attorney responsible for issuing and serving a subpoena

must take reasonable steps to avoid imposing undue burden or

expense on a person subject to the subpoena.   Rule 45 “applies

to subpoenas ad testificandum and duces tecum issued by the

district courts for attendance at a hearing or a trial, or to

take depositions.”   Rule 45 Advisory Committee Notes.

     Rule 45 directs a district court “where compliance [with a

subpoena] is required [to] quash or modify a subpoena that . . .

subjects a person to undue burden.”   Amini at 409, quoting Fed.

R. Civ. P. 45 (d)(3)(a)(iv).   To determine whether a subpoena

imposes an undue burden, “courts ‘weigh the burden to the

subpoenaed party against the value of the information to the

serving party.’”   Id. (quoting Moon, 232 F.R.D. at 637 (internal

citations omitted)).   “The unwanted burden thrust upon non-

parties” is afforded “special weight in evaluating the ‘balance

of competing needs’ in a Rule 45 inquiry.”   Id.

(quoting Cusumano v. Microsoft Corp., 162 F.3d 708, 717 (1st

Cir. 1998)).   A court’s “restriction [on discovery] may be

broader when a non-party is the target of discovery.”    Dart

Industries Co., Inc. v. Westwood Chemical Co., 649 F.2d 646 (9th

Cir. 1980). Further,

     [i]n addition to the need of the requesting party for the
     information and the burden on the non-party in complying
     with the subpoena, other factors a court should consider

                                 9
     include the relevance of the requested information and the
     breadth or specificity of the discovery request. See Moon,
     232 F.R.D. at 637. Courts are particularly reluctant to
     require a non-party to provide discovery that can be
     produced by a party. Accordingly, “[a] court may prohibit
     a party from obtaining discovery from a non-party if that
     same information is available from another party to the
     litigation.”


Amini, 300 F.R.D. at 409-410 (quoting Rocky Mountain Medical

Management, 2013 U.S. Dist. LEXIS 175590, 2013 WL 6446704 at *4

(D. Idaho Dec. 9, 2013)).

     With regard to a motion for contempt, the moving party

“bears the burden of establishing by clear and convincing

evidence that the contemnor has violated a specific and definite

order of the court.”   Bademyan v. Receivable Mgmt. Servs. Corp.,

2009 WL 605789, at *2 (C.D. Cal. 2009).

III. DISCUSSION

     A. Undue Burden

     Under Rule 45(c)(3)(A), a motion to quash a subpoena to

testify must be granted if the subpoena is unduly burdensome.

Determining whether a subpoena imposes an undue burden requires

courts “‘to weigh the burden to the subpoenaed party against the

value of the information to the serving party[,]’” 2007 WL

1994059 (S.D. Cal. 2007) at *2 (quoting Moon, 232 F.R.D. at

637).   We note that “the Ninth Circuit has long held

that nonparties subject to discovery requests deserve extra

protection from the courts. . . . ‘Nonparty witnesses are

                                10
powerless to control the scope of litigation and discovery. . .

.’”   High Tech Med. Instrumentation v. New Image Indus., 161

F.R.D. 86, 88 (N.D. Cal. 1995) (quoting United States v.

C.B.S., 666 F.2d 364, 371-72 (9th Cir. 1982)).

      This balancing analysis involves considerations of more

than one factor, including relevance.   Id.   As part of a court’s

“broad discretion to determine whether a subpoena is unduly

burdensome,” a finding that the information sought by a

subpoenaing party relates to topics “beyond the scope of the

litigation” can increase the unduly burdensome nature of the

subpoena.   Anderson v. Abercrombie & Fitch Stores, Inc., No. 06-

CV-991-WQH, 2007 WL 1994059, at *2 (S.D. Cal. July 2, 2007)

(citing Exxon Shipping Co. v. U.S. Dep't of Interior, 34 F.3d

774, 779 (9th Cir. 1994)).

      Any Rule 45 subpoena of a non-party “to attend and give

testimony,” is “subject to the relevance requirements set forth

in Rule 26(b).”   Id. at *2 (citing Fed. R. Civ. P. 45(a)(1)(C)).

“However broadly defined, relevancy is not without “ultimate and

necessary boundaries.”   Hickman v. Taylor, 329 U.S. 495, 507

(1947).   Accordingly, district courts have broad discretion to

determine relevancy for discovery purposes.   See Hallett v.

Morgan, 296 F.3d 732, 751 (9th Cir. 2002).

      Here, non-party Lesley Zhu contends that Retrophin’s

subpoena should be quashed because it is unduly burdensome under

                                11
Fed. R. Civ. P. 45(d)(3).    Ms. Zhu argues that the subpoena

overtly oversteps the jurisdictional scope of this Court’s

discovery Order (Doc. Nos. 52 and 53) because she has no

information that would be relevant to the question of whether

Plaintiff Spring has constitutional standing to sue.

     Further, Ms. Zhu argues that Retrophin’s subpoena seeks

duplicative information, and therefore should be limited

pursuant to Rule 26(2)(C)(i), because Retrophin has already

received, through document production by Plaintiff Spring, the

same information they seek from non-party Zhu.    Specifically,

Ms. Zhu argues that she already set forth, in an email to

Spring, Prinston’s reasons for withdrawing from preliminary

discussions with Spring about developing a generic version of

Thiola.    Movant argues that this information has been provided

to Defendant Retrophin by Spring, and that Ms. Zhu has nothing

to add to it; that, in other words, the “document speaks for

itself.”    Zhu Mot. at 9, See Mov. Decl. ¶¶11-12.   Moreover,

Retrophin had the opportunity to depose Plaintiff’s CEO, Mr. Li,

from whom they could have acquired information regarding

Spring’s ability to access to Thiola samples from Printson,

information that Retrophin seeks from Ms. Zhu.    Thus, Ms. Zhu

argues that Prinston’s “ability or inability . . . to obtain

Thiola samples is entirely irrelevant to Retrophin’s



                                 12
jurisdictional argument, and, indeed, to any need by Retrophin

for this testimony.”   Zhu Mot. at 10.

     In its Opposition to Ms. Zhu’s Motion to Quash, and its

Cross-Motion for Ms. Zhu to show cause as to why she should not

be held in contempt for failing to attend their requested

deposition, Defendant Retrophin argues that Ms. Zhu’s testimony

is relevant to whether Spring was poised to enter the

pharmaceutical market.   Ret. Opp. at 19.

     Here, Retrophin seeks to depose Ms. Zhu, a non-party

employed by Prinston, a company that entered and subsequently

withdrew from preliminary discussions with Spring regarding

developing a generic drug.   Retrophin argues that Ms. Zhu’s

testimony could possibly answer whether Prinston was able to

secure samples of Thiola.    We intuit that Retrophin is trying to

argue that non-party Prinston’s ability to procure samples of

Thiola could shed light on Plaintiff Spring’s ability to access

Thiola samples.   In the event that a deposition of Ms. Zhu

confirmed that Prinston could and/or did procure Thiola samples,

Retrophin’s argument would proceed to assert that Spring was not

precluded from accessing the samples it needs in order to

develop a generic version of Retrophin’s drug; this line of

reasoning would thereby conveniently nip in the bud the

underlying antitrust cause of action against Retrophin, whose

central allegation is that Retrophin’s anticompetitive conduct

                                 13
has blocked Spring from developing a competing generic version

of Thiola by withholding samples of its drug that are required

for generic development and market entry through the ANDA

regulatory fast-track.

       We find, however, that Defendant Retrophin attempts to take

advantage of the apparent overlap between the injury-in-fact

requirement which must be satisfied for a plaintiff to show

constitutional standing, and the “antitrust injury” requirement

for a plaintiff to establish antitrust standing.    See ZF

Meritor, LLC v. Eaton Corp., 696 F.3d 254, 310 n.8 (3d Cir.

2012) (quoting Brunswick Corp. v. Pueblo Bowl-O-Mat, Inc., 429

U.S. 477, 489 (1977)) (“an antitrust plaintiff seeking monetary

or injunctive relief must show that it has

suffered antitrust injury, i.e., an ‘injury of the type that the

antitrust laws were intended to prevent and that flows from that

which makes [the] defendant[’s] acts unlawful.’”).

       We allow that “descriptions of concrete plans” to enter the

relevant pharmaceutical market are necessary for a plaintiff to

establish constitutional standing.    ZF Meritor, LLC, 696 F.3d at

301.    Yet, Spring’s argument that it has established “concrete

plans” to compete in the relevant drug market is based on their

allegation that they entered an agreement with an unnamed CDMO,

not with Prinston.    Notedly, in Ms. Zhu’s sworn declaration, she

stated that “the sole reason why Prinston withdrew from and

                                 14
terminated the preliminary discussions with Spring was because

of Prinston’s own resource constraints.    Prinston never obtained

samples of Thiola for bioequivalency testing purposes because

the project was never pursued.”    See Zhu Mot., Ex. 1 at ¶17.

     On the other hand, if Retrophin sought to depose an

employee of the CDMO with whom Spring alleged it had an

agreement to help it develop a generic version of Thiola, our

decision would likely be different.    Spring’s agreement with the

CDMO referenced in the Complaint, Compl. ¶78, is relevant to

whether Spring is in fact poised to enter the relevant

biopharmaceutical market.   Therefore, it is relevant to whether

Spring has constitutional standing, or, put differently, to

whether Defendants’ conduct has caused an “imminent threat” to

Spring’s ability to compete with a generic version of Thiola.

Lujan, 504 U.S. at 590.   However, Spring’s ability to access

samples of Thiola is a merits question for Plaintiff Spring, or

one which Retrophin could have probed through its deposition of

Mr. Li, Spring’s CEO; access to samples also applies to

subsequent stages of the underlying litigation, both to

antitrust standing, and to the merits of a Sherman Act claim;

not to the threshold question of constitutional standing to sue.

Therefore, we find that Retrophin’s subpoena imposes an undue

burden on non-party Zhu because her deposition testimony would

be irrelevant to the instant jurisdictional discovery.

                                  15
     B. Timeliness

     Retrophin argues that Ms. Zhu’s motion to quash should not

be granted because it was untimely filed at the “close of

business the evening before her scheduled deposition.”      Ms. Zhu

argues that on the contrary, her motion was timely because it

was filed before the scheduled deposition date named in the

subpoena, and because the timing of Retrophin’s subpoena,

(serving it on June 17th, 2019, and scheduling the deposition

eleven days later, on June 28th, 2019) adds to Ms. Zhu’s burden.

See Free Stream Media Corp. v. Alphonso Inc., 17-cv-02107, 2017

U.S. Dist. LEXIS 202594, at *12 (N.D. Cal. Dec. 8, 2017).

     “On timely motion” a subpoena can be quashed if it

“subjects a person to an undue burden.”     Fed. R. Civ. P.

45(c)(3)(A).   Courts determining timeliness of a motion to quash

have assessed whether the motion was filed “before the

compliance date designated in the subpoena.”     Odyssey

Reinsurance Co. v. Nagby, No. 16-cv-3038-BTM, 2018 WL 1963665,

at *2 (S.C. Cal. Apr. 26, 2018).     See also Anderson v.

Abercrombie & Fitch Stores, Inc., No. 06- CV-991-WQH, 2007 WL

1994059, at *8 (S.D. Cal. July 2, 2007) (holding that “[t]o

excuse compliance, a motion to quash must be made before the

production or deposition date identified in the subpoena.”).

Additionally, a “nonparty served with a subpoena . . . may make



                                16
objections . . . within 14 days after service or before the time

for compliance, if less than 14 days.”   Moon, 232 F.R.D. at 636.

     We find that the cases cited by Defendant to support their

argument that Ms. Zhu’s motion is untimely are not on point.

Nationstar Mortg. LLC v. Flamingo Trails No. 7 Landscape Maint.

Ass’n addressed a plaintiff’s “[delay] in filing a motion” for a

“protective order,” 316 F.R.D. 327, 336 (D. Nev. 2016), not as

here, a non-party’s timely filing of a motion to quash after

counsel for the non-party communicated with counsel for

Retrophin the reasons Ms. Zhu would oppose the deposition.     For

similar reasons Avila v. Cate, deriding a witness who

“inexplicably failed to take action” through a motion to quash a

subpoena the witness was aware of, is inapposite because within

the ten days between receiving the subpoena and the scheduled

deposition date, her counsel communicated to Retrophin’s counsel

that she would not appear due to the duplicative and irrelevant

nature of the testimony sought, Retrophin refused to withdraw

its subpoena, and Ms. Zhu filed a motion to quash.   2014 WL

508551, at *3 (E.D. Cal. 2014).

     Here, where Ms. Zhu filed her motion to quash before the

date on which compliance was due and communicated with

Retrophin’s counsel that she would oppose the deposition on

irrelevance and burden grounds, we find her motion was timely.



                                  17
     C. Contempt

     Relatedly, Retrophin filed a Cross-Motion, Doc. No. 74,

asking this Court to order non-party Zhu to show cause as to why

the Court should not hold her in contempt, on the ground that

Ms. Zhu failed to obey its subpoena for her deposition without

adequate and reasonable excuse.

     Federal Rule of Civil Procedure 45(g) allows a court to

“hold in contempt a person who, having been served, fails

without adequate excuse to obey [a] subpoena or an order related

to it.”    Yet, the Advisory Committee on Rule 45 cautioned that

“contempt should be very sparingly applied when the non-party

witness has been overborne by a party or attorney,” “because the

subpoena command. . .is not in fact one uttered by a judicial

officer.”    Fed. R. Civ. P. 45 Advisory Committee Notes to 1991

Amendment.    “The Ninth Circuit’s inquiry regarding contempt “has

long been whether [contemnors] have performed ‘all reasonable

steps within their power to insure compliance’ with the court’s

orders.”    Stone, 968 F.2d at 856 (quoting Sekaquaptewa v.

MacDonald, 544 F.2d 396, 404 (9th Cir. 1976), cert. denied, 430

U.S. 931 (1977)).

     Defendant Retrophin cites Bademyan to support their cross-

motion yet we find it is not on point.    There, the court had

already ordered a non-party to appear for a deposition following

a hearing on the serving party’s motion to compel her

                                  18
deposition.   2009 WL 605789, at *1.   Here, by contrast,

Retrophin has not filed a motion to compel Ms. Zhu’s deposition,

we have not ordered Ms. Zhu to appear for her deposition, and

Ms. Zhu objected to Retrophin’s subpoena through a communication

with counsel for Defendant, Doc. No. 74 at 15-16, (though she

neither served nor filed this objection.).

     D. Reasonable attorney’s fees

     Last, Ms. Zhu moves this Court to impose an appropriate

sanction on Retrophin in the form of her reasonable attorney’s

fees for costs associated with filing this motion.    Ms. Zhu

argues that counsel fees are appropriate for two reasons.

First, because Retrophin violated this Court’s Order by

subpoenaing her, a non-party, to give deposition testimony which

was clearly beyond the scope of the ongoing limited

jurisdictional discovery; and second, because counsel for Ms.

Zhu objected to the subpoena and explained to Retrophin’s

counsel why her deposition would not be relevant to the question

of Spring’s constitutional standing, yet Retrophin did not

withdraw its subpoena. See Zhu Mot. at 12.

     “A party or an attorney responsible for the issuance of and

service of a subpoena shall take reasonable steps to avoid

imposing undue burden or expense on a person subject to that

subpoena.   The court on behalf of which the subpoena was issued

shall enforce this duty and impose upon the party or attorney in

                                19
breach of this duty an appropriate sanction, which may include,

but is not limited to, . . .a reasonable attorney’s fee.”     Fed.

R. Civ. P. 45(c)(1).    The Ninth Circuit has provided that

nonparties, on account of their limitation in being able to

control the scope of discovery, “should not be forced to

subsidize an unreasonable share of the costs of litigation to

which they are not a party. . . . [A] witness’s nonparty status

is an important factor to be considered in determining whether

to allocate discovery costs on the demanding or producing

party.”   C.B.S., 666 F.2d at 371-72.   See also Essociate, Inc.

v. Blue Whaler Invs., LLC, No. CV 10-2107-JVS (MLGx), 2012 U.S.

Dist. LEXIS 197277, at *7-8 (C.D. Cal. Apr. 12, 2012) (“Non-

parties are afforded extra protection from the courts under . .

. Rule 45(c)(1).”).    Accord High Tech Med. Instrumentation v.

New Image Indus., 161 F.R.D. 86, 89 (N.D. Cal. 1995) (“Both the

language of Rule 45(c)(1) and that of the Ninth Circuit

in C.B.S. make it clear that sanctions are appropriate if the

subpoenaing party fails to take reasonable steps to avoid

imposing an undue burden on a third party.”).

     We find that Defendant Retrophin, in attempting to depose a

non-party on a matter irrelevant to the question of whether

Plaintiff Spring has constitutional standing to sue, thereby

overstepping the narrow scope of discovery at this early stage

in the underlying litigation, did not “take reasonable steps to

                                 20
avoid imposing an undue burden on a third party.”    Id.   If we

follow Retrophin’s reasoning, the discovery could spiral into

depositions of anyone who had any conversations with Spring

about possibly developing a generic version of Thiola, which

would impermissibly expand the narrow scope of the

jurisdictional discovery we ordered on the threshold question of

standing.   Therefore, we GRANT movant’s request for reasonable

attorney’s fees.

IV.   Conclusion

      For the foregoing reasons, the Court GRANTS non-party

Lesley Zhu’s Motion to Quash (Doc. No. 73) and DENIES Defendant

Retrophin’s Cross-Motion for an Order to Show Cause Why Zhu

Should Not Be Held in Contempt (Doc. No. 74).   An appropriate

Order will follow.




                                21
